
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26.3


AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT AGREEMENT
AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY AGREEMENT


        THIS AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY AGREEMENT (this
"Amendment"), dated as of October 13, 2011, is entered into by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each as a "Lender", and, collectively, the "Lenders"), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
HAWAIIAN HOLDINGS, INC., a Delaware corporation ("Parent"), HAWAIIAN
AIRLINES, INC., a Delaware corporation ("Borrower"), and AIRLINE CONTRACT
MAINTENANCE AND EQUIPMENT, INC., a Delaware corporation ("ACME"), and in light
of the following:


W I T N E S S E T H


        WHEREAS, Parent, Borrower, Lenders, and Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement");

        WHEREAS, Parent, Borrower, ACME, and Agent are parties to that certain
Amended and Restated Security Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Security Agreement");

        WHEREAS, Borrower and Airbus S.A.S. (together with its affiliates,
"Airbus") are parties to that certain Airbus A330/A350XWB Purchase Agreement,
dated as of January 31, 2008 (as amended, the "Purchase Agreement"), pursuant to
which Borrower has contracted to purchase certain Aircraft from Airbus together
with certain warranties, indemnities and service life policies with respect to
such Aircraft;

        WHEREAS, Borrower, Rolls-Royce plc ("RR") and Rolls-Royce TotalCare
Services Limited ("RRTCSL", and together with RR, "Rolls-Royce") are parties to
that certain General Terms Agreement, dated as of October 27, 2008 (as amended,
the "General Terms Agreement"), pursuant to which Borrower has contracted to
purchase certain Engines from Rolls-Royce together with certain warranties,
indemnities and service life policies with respect to such Engines and with
respect to the Engines installed on Airbus Aircraft operated by Borrower;

        WHEREAS, the Credit Agreement and the Security Agreement permit Borrower
to enter into certain sale and leaseback transactions involving Aircraft and
Engines owned by Borrower;

        WHEREAS, Borrower has informed Agent and the Lenders that it intends to
enter into sale and leaseback transactions with Hong Kong Aviation Capital or an
affiliate thereof (collectively, "HKAC") or a trust, the beneficial ownership of
which is held by HKAC (the "Purchaser"), involving (i) Borrower's right to
purchase three (3) Airbus A330 Aircraft (including the Engines installed
thereon) pursuant to the Purchase Agreement, and (ii) all warranties,
indemnities and service life policies with respect to such Aircraft and Engines,
and all other property reasonably related or appurtenant to such Aircraft and
Engines, to be provided pursuant to the Purchase Agreement and the General Terms
Agreement (collectively, the "Sale-Leaseback Property");

        WHEREAS, Borrower's contract rights under the Purchase Agreement and the
General Terms Agreement constitute Collateral under the Security Agreement;

        WHEREAS, the Credit Agreement contemplates that Permitted Sale-Leaseback
Transactions would be structured as sales of the underlying Aircraft and
Engines, and Airbus and the Purchaser have requested that Borrower assign to the
Purchaser its rights under the Purchase Agreement to purchase the Sale-Leaseback
Property such that the Purchaser would acquire such Sale-Leaseback Property at
the time of delivery of the relevant Aircraft and Engines;

--------------------------------------------------------------------------------



        WHEREAS, it is contemplated that Borrower and Purchaser will enter into
separate (x) purchase agreements with respect to the three (3) Aircraft (and
related Engines) to be effective upon the execution thereof, and (y) purchase
agreement assignments with respect to the three Aircraft (and related Engines)
to be effective upon delivery of the relevant Aircraft and Engines (the
execution, delivery and performance of such transactions, the "Contemplated
Sale-Leaseback Transactions");

        WHEREAS, the entry into sale and leaseback documentation between
Borrower and Purchaser and the consummation of the Contemplated Sale-Leaseback
Transactions will result in the creation of an encumbrance in favor of the
Purchaser on the Borrower's right to purchase the Sale-Leaseback Property;

        WHEREAS, Borrower has requested that Agent and the undersigned Lenders
(a) amend the Credit Agreement to permit sale and leaseback transactions
involving the Borrower's right to purchase Aircraft and Engines and related
warranties, indemnities and service life policies with respect to such Aircraft
and Engines, (b) make certain other amendments to the Credit Agreement, and
(c) make certain amendments to the Security Agreement; and

        WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Borrower's requests.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

        1.    Defined Terms.    All initially capitalized terms used herein
(including the preamble and recitals hereof) without definition shall have the
meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto), as amended hereby.

        2.    Amendments to Credit Agreement.    

        (a)   The definition of "Permitted Sale-Leaseback Transaction" contained
in Schedule 1.1 of the Credit Agreement is hereby amended and restated as
follows:

        ""Permitted Sale-Leaseback Transaction" means the sale or other
disposition of, or the entry into a definitive agreement for the sale or
disposition of, (i) Aircraft or Engines (other than (x) any Aircraft identified
as Eligible Available Aircraft in the most recently delivered Borrowing Base
Certificate or (y) any Engine identified as a component of an Eligible Available
Aircraft or as an Eligible Spare Engine in the most recently delivered Borrowing
Base Certificate) owned by Borrower, or (ii) the Borrower's right to purchase
Aircraft or Engines pursuant to a purchase contract with an Aircraft or Engine
manufacturer, in each case together with all parts and components attached to or
installed on such Aircraft or Engines and related warranties, indemnities,
service life policies, software and manuals reasonably related or appurtenant to
such Aircraft, Engines, parts or components or such right to purchase such
Aircraft or Engines, in a transaction in which the following conditions are
satisfied: (a) immediately before and after giving effect to (x) such sale or
(y) such entry into a definitive agreement, as may be applicable, no Event of
Default shall have occurred and be continuing and no Event of Default would
result from (x) such sale or (y) such entry into a definitive agreement, as may
be applicable, (b) such sale is for fair market value or such definitive
agreement provides for such sale to be for fair market value, (c) without
limiting the requirements of clause (b) of this definition, in connection with
any sale of Borrower's right to purchase Aircraft or Engines pursuant to a
purchase contract with an Aircraft or Engine manufacturer, the cash
consideration received by Borrower at or prior to delivery of the applicable
Aircraft or Engines (or, prior to consummation of such sale, required to be paid
to Borrower at or prior to deliver of the applicable Aircraft or Engines) shall
include an amount equal to or greater than the aggregate amount of all deposits
and pre-delivery payments

2

--------------------------------------------------------------------------------



previously paid by Borrower to the Aircraft manufacturer or Engine manufacturer
pursuant to the terms of such purchase contract, (d) Borrower leases back or has
entered into a lease for such Aircraft or Engine, as applicable, at fair market
value, (e) such sale is to a Person that is not an Affiliate of Borrower (or the
counterparty to such definitive agreement is a Person that is not an Affiliate
of Borrower) or if such sale is to a Person that is an Affiliate of Borrower (or
the counterparty to such definitive agreement is an Affiliate of Borrower), such
sale or the terms of such definitive agreement are no less favorable, taken as a
whole, to Borrower than would be obtained in an arm's length transaction with a
non-Affiliate, (f) with respect to any such Aircraft or Engine subject to any
Liens, the cash consideration received by Borrower in connection with the
Permitted Sale-Leaseback Transaction is equal to or greater than the amount
necessary to satisfy all Liens and the obligations they secure (other than the
Obligations or any Liens securing the Obligations) on such Aircraft or Engine
(or the buyer of such Aircraft or Engine is purchasing such Aircraft or Engine
subject to all such Liens), (g) with respect to Borrower's right to purchase
Aircraft or Engines pursuant to a purchase contract with an Aircraft or Engine
manufacturer which is subject to any Liens, the cash consideration received by
Borrower in connection with the Permitted Sale-Leaseback Transaction is equal to
or greater than the amount necessary to satisfy all Liens and the obligations
they secure (other than the Obligations or any Liens securing the Obligations),
on such right to purchase Aircraft or Engines pursuant to a purchase contract
with an Aircraft or Engine manufacturer (or the buyer of such Aircraft or Engine
is purchasing such Aircraft or Engine subject to all such Liens), and (h) such
transaction is permitted to be consummated pursuant to the terms of the
documentation governing any Permitted Parent Indebtedness."

        (b)   The definition of "Permitted Liens" contained in Schedule 1.1 of
the Credit Agreement is hereby amended by (i) deleting the word "and" in
clause (x) of such section, (ii) replacing the ";" at the end of clause (y) of
such section with the language ", and", and (iii) adding the language below
immediately after the end of clause (y) of such section:

        "(z) Liens on Borrower's contractual rights to purchase the Aircraft to
be purchased from Airbus S.A.S. or its affiliates (including, without
limitation, Borrower's right to purchase such Aircraft and all related
warranties, indemnities and service life policies with respect to such Aircraft
and the Engines related to such Aircraft pursuant to any agreement between
Borrower and Airbus S.A.S. or its affiliates or any agreement between Borrower
and Rolls-Royce plc, Rolls-Royce TotalCare Limited, or any of their affiliates);
provided that (i) such Liens arise out of a Permitted Sale-Leaseback
Transaction, (ii) such Liens only attach to the contract rights (and all related
warranties, indemnities and service life policies with respect thereto) that are
the subject of such Permitted Sale-Leaseback Transaction, and (iii) such Liens
do not secure Indebtedness;"

        3.    Amendment to Security Agreement.    The last paragraph of
Section 2 of the Security Agreement is hereby amended by (a) replacing the
reference to "(viii)" in the last sentence of such section with a reference to
"(ix)", and (b) replacing the "." at the end of the first sentence of such
paragraph with the language immediately below:

        "; or (ix) Borrower's contractual rights to purchase the Aircraft to be
purchased from Airbus S.A.S. or its affiliates (including, without limitation,
Borrower's right to purchase such Aircraft and all related warranties,
indemnities and service life policies with respect to such Aircraft and the
Engines related to such Aircraft pursuant to any agreement between Borrower and
Airbus S.A.S. or its affiliates or any agreement between Borrower and
Rolls-Royce plc, Rolls-Royce TotalCare Limited, or any of their affiliates)
solely to the extent that (x) such contract rights are subject to a Lien
permitted pursuant to clause (z) of the definition of Permitted Lien, (y) such
contract rights are the subject of a Permitted Sale-Leaseback Transaction, and
(z) the contract governing the Permitted Sale-Leaseback Transaction

3

--------------------------------------------------------------------------------



expressly prohibits the grant of a security interest or lien on such contractual
rights (provided, that, (A) the foregoing exclusions of this clause (ix) shall
in no way be construed (1) to apply when such prohibition or restriction is no
longer in effect, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Agent's security interest or lien to attach
thereto notwithstanding the prohibition or restriction contained in such
contract governing such Permitted Sale-Leaseback Transaction and (B) the
foregoing exclusions of this clause (ix) shall in no way be construed to limit,
impair, or otherwise affect any of Agent's continuing security interests in and
liens upon any rights or interests of any Grantor in or to any proceeds,
substitutions, or replacements of such contract rights, to the extent not
covered, or to the extent permitted if covered, by the contract governing such
Permitted Sale-Leaseback Transaction)."

        4.    Conditions Precedent to Amendment.    The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of the
Amendment (the first date upon which all such conditions have been satisfied,
the "Amendment Effective Date"):

        (a)   Agent shall have received this Amendment, duly executed by Parent,
Borrower, Agent, and the Required Lenders and the same shall be in full force
and effect.

        (b)   Agent shall have received the reaffirmation and consent of each
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized officer of each Guarantor.

        (c)   The representations and warranties herein and in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

        (d)   No Default or Event of Default shall have occurred and be
continuing.

        (e)   Borrower shall pay concurrently herewith all fees, costs, expenses
and taxes then payable pursuant to Section 17.10 of the Credit Agreement, so
long as Agent has provided written notice to Borrower of the amount thereof on
or before the date of this Amendment.

        5.    Representations and Warranties.    Each of Parent, Borrower, and
each Grantor (as defined in the Security Agreement) hereby represents and
warrants to Agent and the Lenders as follows:

        (a)   It (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, (iii) is duly qualified to do
business as a foreign corporation in good standing in each state in which it has
intrastate Routes or has its principal office or a major overhaul facility
except, in each case, where failure to be so qualified would not have a material
adverse effect on the Borrower or its business, and (iv) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and to
carry out the transactions contemplated hereby.

        (b)   The execution, delivery, and performance by it of this Amendment
(i) has been duly authorized by all necessary action on the part of such Person,
and (ii) does not and will not (A) violate any material provision of federal,
state, or local law or regulation applicable to such Person or its Subsidiaries,
the Governing Documents of such Person or its Subsidiaries, or any material
order, judgment, or decree of any court or other Governmental Authority binding
on such Person, (B) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or

4

--------------------------------------------------------------------------------



both) a default under any Material Contract of such Person or its Subsidiaries
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Change, (C) require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Authority, other than
notices and filings as may be required under the Securities Exchange Act of
1934, as amended, (D) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Person,
other than Permitted Liens, or (E) require any approval of such Person's
interestholders or any approval or consent of any Person under any Material
Contract of such Person, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

        (c)   This Amendment has been duly executed and delivered by such
Person. This Amendment and each Loan Document to which such Person is a party is
the legally valid and binding obligation of such Person, enforceable against
such Person in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.

        (d)   No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Parent, Borrower, or any Guarantor.

        (e)   No Default or Event of Default has occurred and is continuing, and
no condition exists which constitutes a Default or an Event of Default.

        (f)    The representations and warranties of such Person in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

        (g)   This Amendment has been entered into without force or duress, of
the free will of such Person, and the decision of such Person to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of such decision.

        (h)   It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

        6.    Payment of Costs and Fees.    Borrower agrees to pay all Lender
Group Expenses in connection with the preparation, negotiation, execution and
delivery of this Amendment and any documents and instruments relating hereto.

        7.    Release.    

        (a)   Each of Parent, Borrower and each other Guarantor hereby
acknowledge and agrees that as of September 30, 2011, the aggregate outstanding
principal amount of the Advances under the Credit Agreement was $0 and the
Letter of Credit Usage was $5,591,932.91 and that such Obligations are payable
pursuant to the Credit Agreement as modified hereby without defense, offset,
withholding, counterclaim, or deduction of any kind. Parent and each other
Guarantor hereby acknowledges, confirms and reaffirms (i) that all of such
Obligations constitute Guarantied

5

--------------------------------------------------------------------------------



Obligations (as defined in the Guaranty), and (ii) all obligations owing by it
to the Lender Group under any Loan Document to which it is a party, in each
case, are unconditionally owing by it to the Agent, without offset, defense,
withholding, counterclaim, or deduction of any kind, nature, or description
whatsoever.

        (b)   Effective on the date hereof, each of Borrower and each Guarantor,
for itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
Agent and each Lender, each of their respective Affiliates, and each of their
respective successors in title, past, present and future officers, directors,
employees, limited partners, general partners, investors, attorneys, assigns,
subsidiaries, shareholders, trustees, agents and other professionals and all
other persons and entities to whom any member of the Lenders would be liable if
such persons or entities were found to be liable to Borrower or such Guarantor
(each a "Releasee" and collectively, the "Releasees"), from any and all past,
present and future claims, suits, liens, lawsuits, adverse consequences, amounts
paid in settlement, debts, deficiencies, diminution in value, disbursements,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a "Claim" and collectively, the "Claims"), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which Borrower or such
Guarantor ever had from the beginning of the world to the date hereof, now has,
or might hereafter have against any such Releasee which Claims relate, directly
or indirectly, to any act or omission by any Releasee that occurred on or prior
to the date of this Amendment and relate, directly or indirectly, to the Credit
Agreement, any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit Agreement or any other Loan Document, or to
the lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Amendment or the Loan Documents. As to
each and every Claim released hereunder, each of Borrower and each Guarantor
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:

        "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR."

        As to each and every Claim released hereunder, each of Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

        Each of Borrower and each Guarantor acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such Claims and agrees that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts. Each of Borrower and each Guarantor understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

        (c)   Each of Borrower and each Guarantor, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees

6

--------------------------------------------------------------------------------



with and in favor of each Releasee above that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by such Person pursuant to the above
release. Each of Borrower and each Guarantor further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent's Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents. If Borrower, any
Guarantor or any of their respective successors, assigns, or officers,
directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through it violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by such Releasee as a result
of such violation.

        8.    Choice of Law and Venue; Jury Trial Waiver.    

        (a)   THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).

        (c)   TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

        (d)   EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY

7

--------------------------------------------------------------------------------



JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

        9.    Counterpart Execution.    This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

        10.    Effect on Loan Documents.    

        (a)   The Credit Agreement and the Security Agreement, each as amended
hereby, and each of the other Loan Documents, as amended as of the date hereof,
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a waiver of, consent to, or a modification or
amendment of, any right, power, or remedy of Agent or any Lender under the
Credit Agreement or any other Loan Document. Except for the amendments to the
Credit Agreement and the Security Agreement expressly set forth herein, the
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect. The amendments, consents, waivers and modifications set forth
herein are limited to the specified hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement or any other Loan Document will be agreed to, it being
understood that the granting or denying of any waiver which may hereafter be
requested by Borrower remains in the sole and absolute discretion of the Agent
and the Lenders.

        (b)   Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to "this Agreement", "hereunder", "herein", "hereof" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to "the Credit Agreement", "thereunder", "therein",
"thereof" or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby. Upon
and after the effectiveness of this Amendment, each reference in the Security
Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of like
import referring to the Security Agreement, and each reference in the other Loan
Documents to "the Security Agreement", "thereunder", "therein", "thereof" or
words of like import referring to the Security Agreement, shall mean and be a
reference to the Security Agreement as modified and amended hereby.

        (c)   This Amendment is a Loan Document.

        (d)   Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and

8

--------------------------------------------------------------------------------



"including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or". The words
"hereof", "herein", "hereby", "hereunder", and similar terms in this Amendment
refer to this Amendment as a whole and not to any particular provision of this
Amendment. Section, subsection, clause, schedule, and exhibit references herein
are to this Amendment unless otherwise specified. Any reference in this
Amendment to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein to any Person shall be
construed to include such Person's successors and assigns.

        11.    Entire Agreement.    This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
matters amended hereby and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the matters amended hereby, whether
express or implied, oral or written.

        12.    Reaffirmation of Obligations.    Each of Parent, each Grantor (as
defined in the Security Agreement), and Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Each of Parent
Grantor (as defined in the Security Agreement), and Borrower hereby further
ratifies, reaffirms, acknowledges, agrees, and confirms the validity and
enforceability of all of the Liens and security interests granted, pursuant to
and in connection with the Security Agreement or any other Loan Document, to
Agent, as collateral security for the Obligations under the Loan Documents in
accordance with their respective terms, and acknowledges that all of such Liens
and security interests, and all Collateral heretofore pledged as security for
such Obligations, continue to be and remain collateral for such Obligations from
and after the date hereof.

        13.    Ratification.    Each of Parent Grantor (as defined in the
Security Agreement), and Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

        14.    Severability.    In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

[signature pages follow]

9

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.

    HAWAIIAN HOLDINGS, INC.,
a Delaware corporation, as Parent and as a Grantor
 
 
By:
 
/s/ PETER R. INGRAM


--------------------------------------------------------------------------------

    Name:   Peter R. Ingram     Title:   Chief Financial Officer and Treasurer
 
 
HAWAIIAN HOLDINGS, INC.,
a Delaware corporation, as Borrower and as a Grantor
 
 
By:
 
/s/ PETER R. INGRAM


--------------------------------------------------------------------------------

    Name:   Peter R. Ingram     Title:   Executive Vice President, Chief
Financial Officer and Treasurer
 
 
AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,
a Delaware corporation, as Borrower and as a Grantor
 
 
By:
 
/s/ PETER R. INGRAM


--------------------------------------------------------------------------------

    Name:   Peter R. Ingram     Title:   Treasurer

   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY
AGREEMENT]

--------------------------------------------------------------------------------



    WELLS FARGO CAPITAL FINANCE, INC.,
a California corporation, as Agent and as a Lender
 
 
By:
 
/s/ AMELIE YEHROS


--------------------------------------------------------------------------------

    Name:   Amelie Yehros     Title:   SVP

   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY
AGREEMENT]

--------------------------------------------------------------------------------



    BANK OF HAWAII, as a Lender
 
 
By:
 
/s/ EDWARD CHIN


--------------------------------------------------------------------------------

    Name:   EDWARD CHIN     Title:   VICE PRESIDENT

   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY
AGREEMENT]

--------------------------------------------------------------------------------



    BURDALE CAPITAL FINANCE, INC., as a Lender
 
 
By:
 
/s/ ANTIMO BARBIERI


--------------------------------------------------------------------------------

    Name:   Antimo Barbieri     Title:   Director
 
 
By:
 
/s/ STEVEN SANICOLA


--------------------------------------------------------------------------------

    Name:   Steven Sanicola     Title:   Director

   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED SECURITY
AGREEMENT]

--------------------------------------------------------------------------------






Exhibit A


REAFFIRMATION AND CONSENT


        All capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of December 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement") by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
as a "Lender" and, collectively, the "Lenders"), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
HAWAIIAN HOLDINGS, INC., a Delaware corporation ("Parent"), and HAWAIIAN
AIRLINES, INC., a Delaware corporation ("Borrower"). Reference is made to that
certain Amendment Number Four to Amended and Restated Credit Agreement and
Amendment Number One to Amended and Restated Security Agreement, dated as of
October 13, 2011 (the "Amendment"), by and among Parent, Borrower, Agent and the
Lenders signatory thereto. The undersigned Guarantor hereby (a) represents and
warrants to the Agents and the Lenders that the execution, delivery, and
performance of this Reaffirmation and Consent (i) are within its powers,
(ii) have been duly authorized by all necessary action, (iii) do not and will
not (A) violate any material provision of federal, state or local law or
regulation applicable to it, the Governing Documents of it, or any material
order, judgment or decree of any court or other Governmental Authority binding
on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent such conflict, breach
or default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than notices and filings as may be required under the
Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (E) require any
approval of its interestholders or any approval or consent of any Person under
any Material Contract of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change; (b) consents to the amendment of the Credit Agreement
and the Security Agreement as set forth in the Amendment and any waivers granted
therein, and agrees to the terms of the release set forth in Section 7 thereof;
(c) acknowledges, ratifies, and reaffirms its obligations owing to the Agent and
the Lenders under any Loan Document to which it is a party; (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect, as amended by the Amendment; and (e) reaffirms, acknowledges, agrees
and confirms that is has granted to Agent a perfected security interest in the
Collateral in order to secure all of its present and future Guarantied
Obligations (as defined in the Guaranty) and acknowledges and agrees that such
security interest, and all Collateral heretofore pledged as security for the
Obligations, continue to be and remain in full force and effect on and after the
date hereof. Without limiting the generality of the foregoing, each of the
undersigned hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and the other Loan Documents to
which it is a party effective as of the date hereof. All Obligations owing by
each of the undersigned are unconditionally owing by such Person to Agent and
the Lenders, without offset, defense, withholding, counterclaim or deduction of
any kind, nature or description whatsoever. Although each of the undersigned has
been informed of the matters set forth herein and has acknowledged and agreed to
same, they each understand that neither Agent nor any Lender has any obligations
to inform it of such matters in the future or to seek its acknowledgment or
agreement to future amendments, and nothing herein shall create such a duty.
Delivery of an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an

1

--------------------------------------------------------------------------------



original executed counterpart of this Reaffirmation and Consent. Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Reaffirmation and Consent but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent. The
validity of this Reaffirmation and Consent, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with the laws of the State of New York.
This Reaffirmation and Consent is a Loan Document.

        [signature page follows]

2

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation
and Consent to be executed as of the date of the Amendment.

    HAWAIIAN HOLDINGS, INC.,
a Delaware corporation
 
 
By:
 



--------------------------------------------------------------------------------

    Name:         Title:    
 
 
AIRLINE CONTRACT MAINTENANCE AND
EQUIPMENT, INC.,
a Delaware corporation
 
 
By:
 



--------------------------------------------------------------------------------

    Name:         Title:    

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER FOUR TO AMENDED
AND RESTATED CREDIT AGREEMENT AND AMENDMENT NUMBER ONE TO AMENDED AND RESTATED
SECURITY AGREEMENT]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26.3



AMENDMENT NUMBER FOUR TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT
NUMBER ONE TO AMENDED AND RESTATED SECURITY AGREEMENT
W I T N E S S E T H
Exhibit A
REAFFIRMATION AND CONSENT
